Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 1 of 39 Page ID
                                  #:5188




                        EXHIBIT A
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 2 of 39 Page ID
                                  #:5189




 1   Daniel H. Charest (admitted pro hac vice)
     dcharest@burnscharest.com
 2   TX Bar # 24057803
     Warren Burns (admitted pro hac vice)
 3
     wburns@burnscharest.com
 4   TX Bar # 24053119
     E. Lawrence Vincent (admitted pro hac vice)
 5
     lvincent@burnscharest.com
 6   TX Bar # 20585590
     BURNS CHAREST LLP
 7   900 Jackson St., Suite 500
 8   Dallas, Texas 75202
     Telephone: (469) 904-4550
 9   Facsimile: (469) 444-5002
10
     Counsel for Plaintiffs
11
12   Additional Counsel on Signature Page
13                        UNITED STATES DISTRICT COURT
14                       CENTRAL DISTRICT OF CALIFORNIA
                               EASTERN DIVISION
15
16   RAUL NOVOA, JAIME CAMPOS
     FUENTES, ABDIAZIZ KARIM, and Civil Action No. 5:17-cv-02514-JGB-
17   RAMON MANCIA individually and on SHKx
18   behalf of all others similarly situated,
                            Plaintiffs,       PLAINTIFFS’ EXPEDITED
19                                            DISCOVERY REQUESTS TO
20   v.                                       DEFENDANT THE GEO
                                              GROUP, INC.
21   THE GEO GROUP, INC.,
22                          Defendant.

23
24
25
26
                                                   1
      PLAINTIFFS’ EXPEDITED DISCOVERY                            5:17-cv-02514-JGB
      REQUESTS TO DEFENDANT THE GEO
      GROUP, INC.


                                                             `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 3 of 39 Page ID
                                  #:5190




 1   To:    Defendant The GEO Group, Inc.
 2          Plaintiffs Raul Novoa, Jaime Campos Fuentes, Abdiaziz Karim, and Ramon
 3   Mancia individually and on behalf of all others similarly situated, by and through
 4   undersigned counsel, hereby serve the following interrogatories and requests for
 5   admission pursuant to Federal Rules of Civil Procedure 33 and 36.
 6
                                        INSTRUCTIONS
 7
 8
            1.     Each discovery request must be answered in full. If this cannot be done
 9
     after conducting a reasonable investigation, answer to the fullest extent possible,
10
     explaining why a complete answer is not possible, stating any knowledge, information,
11
     or belief concerning the unanswered portion of the discovery request, what information
12
     or documents cannot be provided, why the information or documents are not available,
13
     and what efforts were made to obtain the unavailable information or documents.
14
            2.     To the extent any of the following discovery requests are objectionable in
15
     whole or in part, each objection must be stated with particularity, including the reasons
16
     for the objection and the categories of information to which the objection applies. As
17
     required by the Federal Rules of Civil Procedure, the discovery request must be answered
18
     to the extent it is not objectionable.
19
20
21
22
23
24
25
26
                                                2
      PLAINTIFFS’ EXPEDITED DISCOVERY                                       5:17-cv-02514-JGB
      REQUESTS TO DEFENDANT THE GEO
      GROUP, INC.


                                                                        `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 4 of 39 Page ID
                                  #:5191




 1          3.    With respect to each item or category of items where applicable, you must
 2   state objections and assert privileges, if any, as required by the Federal Rules of Civil
 3   Procedure. If you withhold information for reasons of any privilege set forth the
 4   following: the nature and basis of the privilege claimed; the subject matter of the
 5   information; and provide sufficient information necessary to support the claim of
 6   privilege.
 7          4.    If you find the meaning of any term in these discovery requests unclear,
 8   you shall assume a reasonable meaning, state what the assumed meaning is, and respond
 9   according to the assumed meaning.
10          5.    In interpreting these discovery requests, definitions, and instructions: any
11   masculine, feminine, or neutral term includes all other genders; the singular includes the
12   plural and vice versa; and “or,” “and,” “and/or,” and “including” shall be read to bring
13   within the scope of the discovery request the broadest amount of information.
14                                         DEFINITIONS
15          As used in these interrogatories and requests for admission, the following terms
16   have the following meanings:
17          1.    The terms “you,” “your,” and “GEO” mean Defendant The GEO Group,
18   Inc., and affiliated corporate entity or subsidiary (including any taxable REIT subsidiary)
19   through which The GEO Group, Inc. conducts business or receives revenue, as well
20   any officer, agent, employee, executive, or representative of GEO as defined herein.
21          2.    The term “ICE” means the United States Immigration and Customs
22   Enforcement.
23          3.    The term “detainee” means any person detained in an immigration
24   detention facility operated by you.
25
26
                                                 3
      PLAINTIFFS’ EXPEDITED DISCOVERY                                        5:17-cv-02514-JGB
      REQUESTS TO DEFENDANT THE GEO
      GROUP, INC.


                                                                         `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 5 of 39 Page ID
                                  #:5192




 1          4.     The singular of each word shall be construed to include its plural and vice-
 2   versa, and the root word and all derivations (i.e., “ing,” “ed,” etc.) shall be construed to
 3   include each other.
 4          5.     The word “including” shall have its ordinary meaning and shall mean
 5   “including but not limited to” and shall not indicate limitation to the examples or items
 6   mentioned.
 7          6.     The term “concerning” means relating to, referring to, describing,
 8   evidencing or constituting.
 9          7.     The term “Class Member” means any civilly detained immigrant who was
10   detained at any civil immigration detention center owned or operated by GEO in the
11   United States between December 19, 2007 and the date these requests are answered or
12   supplemented who subject to a GEO Housing Unit Sanitation Policy (HUSP) at any
13   point during their detention, excluding (1) individuals detained in GEO’s family
14   residential detention facility in Karnes City, Texas; (2) individuals detained in the
15   Alexandria Staging Facility in Alexandria, Louisiana; (3) any individual detained in the
16   custody of the U.S. Marshall or any other law enforcement agency at a GEO facility
17   where the company also detains civil immigration detainees pursuant to contracts with
18   ICE; and (4) civilly detained immigrants detainees held at the Aurora ICE Processing
19   Center in Aurora, Colorado at any time before October 22, 2014.
20          8.     The term “Cohorting” refers to the practice of isolating multiple
21   laboratory-confirmed COVID-19 cases together as a group or quarantining close
22   contacts of a particular case together as a group.
23          9.     The term “COVID-19” means the Coronavirus Disease 2019 as discussed
24   by the U.S. Centers for Disease Control and Prevention in its Interim Guidance on
25   Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities,
26
                                                  4
      PLAINTIFFS’ EXPEDITED DISCOVERY                                         5:17-cv-02514-JGB
      REQUESTS TO DEFENDANT THE GEO
      GROUP, INC.


                                                                          `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 6 of 39 Page ID
                                  #:5193




 1   available    at     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
 2   detention/guidance-correctional-detention.html.
 3          10.        The term “Facilities” means the Adelanto ICE Processing Center, the
 4   Aurora ICE Processing Center, the Broward Transitional Center, the Central Valley
 5   Annex, the Coastal Bend Detention Center, the Desert View Annex, the Folkston ICE
 6   Processing Center, the Golden State Annex, the Joe Corley Processing Center, the
 7   LaSalle ICE Processing Center, the Mesa Verde ICE Processing Center, the
 8   Montgomery Processing Center, the Northwest ICE Processing Center, the Pine Prairie
 9   ICE Processing Center, the Rio Grande Processing Center, the South Louisiana ICE
10   Processing Center, and the South Texas ICE Processing Center.
11          11.        The term “PPE” means Personal Protective Equipment as used by the U.S.
12   Centers for Disease Control and Prevention in its Interim Guidance on Management of
13   Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, available at
14   https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
15   detention/guidance-correctional-detention.html.
16          12.        The term “CDC’s COVID-19 Detention Guidelines” means the guidelines
17   and recommendations provided by the U.S. Centers for Disease Control and Prevention
18   in its Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional
19   and   Detention       Facilities,   available   at   https://www.cdc.gov/coronavirus/2019-
20   ncov/community/correction-detention/guidance-correctional-detention.html.
21          13.        The term “community transmission,” with respect to COVID-19, refers to
22   individuals acquiring the disease “through contact with someone in their local
23   community, rather than through travel to an affected location.” See Interim Guidance on
24   Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities,
25   available    at     https://www.cdc.gov/coronavirus/2019-ncov/community/correction-
26   detention/guidance-correctional-detention.html.
                                               5
      PLAINTIFFS’ EXPEDITED DISCOVERY                                          5:17-cv-02514-JGB
      REQUESTS TO DEFENDANT THE GEO
      GROUP, INC.


                                                                           `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 7 of 39 Page ID
                                  #:5194




 1         14.      The term “states with widespread community transmission” includes
 2   Washington, Utah, Rhode Island, Oregon, Oklahoma, North Carolina, Massachusetts,
 3   Maryland, Louisiana, Iowa, Illinois, Georgia, Connecticut, Colorado, California, and
 4   Arizona.
 5
 6                            REQUESTS FOR ADMISSIONS
 7   REQUEST FOR ADMISSION NO. 1:              Admit, with respect to each of the
     following Facilities, that you do not adhere to CDC’s COVID-19 Detention
 8
     Guidelines:
 9               a. Adelanto ICE Processing Center
10                  Response:
11               b. Aurora ICE Processing Center
12                  Response:
13               c. Broward Transitional Center
14                  Response:
                 d. Central Valley Annex
15
                    Response:
16
                 e. Desert View Annex
17
                    Response:
18
                 f. Folkston ICE Processing Center
19                  Response:
20               g. Gold State Annex
21                  Response:
22               h. Joe Corley Processing Center
23                  Response:

24               i. LaSalle ICE Processing Center
                    Response:
25
                 j. Mesa Verde ICE Processing Center
26
                                                   6
     PLAINTIFFS’ EXPEDITED DISCOVERY                                    5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                    `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 8 of 39 Page ID
                                  #:5195




 1               Response:
              k. Montgomery Processing Center
 2
                 Response:
 3
              l. Northwest ICE Processing Center
 4
                 Response:
 5            m. Pine Prairie ICE Processing Center
 6               Response:
 7            n. South Louisiana ICE Processing Center
 8               Response:
 9            o. South Texas ICE Processing Center
10               Response:

11
     REQUEST FOR ADMISSION NO. 2:                Admit, with respect to each of the
12   following Facilities, that you have not posted signage in each of your Facilities
13   communicating the symptoms of COVID-19:
14            a. Adelanto ICE Processing Center
                 Response:
15
              b. Aurora ICE Processing Center
16
                 Response:
17
              c. Broward Transitional Center
18
                 Response:
19            d. Central Valley Annex
20               Response:
21            e. Desert View Annex
22               Response:
23            f. Folkston ICE Processing Center
24               Response:

25
              g. Gold State Annex
26
                                               7
     PLAINTIFFS’ EXPEDITED DISCOVERY                                   5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                   `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 9 of 39 Page ID
                                  #:5196




 1               Response:
              h. Joe Corley Processing Center
 2
                 Response:
 3
              i. LaSalle ICE Processing Center
 4
                 Response:
 5            j. Mesa Verde ICE Processing Center
 6               Response:
 7            k. Montgomery Processing Center
 8               Response:
 9            l. Northwest ICE Processing Center
10               Response:
              m. Pine Prairie ICE Processing Center
11
                 Response:
12
              n. South Louisiana ICE Processing Center
13
                 Response:
14
              o. South Texas ICE Processing Center
15               Response:
16
17   REQUEST FOR ADMISSION NO. 3:                  Admit, with respect to each of the
     following Facilities, that you have not posted signage communicating hand hygiene
18
     instructions to prevent the spread of COVID-19:
19            a. Adelanto ICE Processing Center
20               Response:
21            b. Aurora ICE Processing Center
22               Response:
23            c. Broward Transitional Center
24               Response:
              d. Central Valley Annex
25
                 Response:
26
                                                8
     PLAINTIFFS’ EXPEDITED DISCOVERY                                   5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                   `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 10 of 39 Page ID
                                  #:5197




 1            e. Desert View Annex
                 Response:
 2
              f. Folkston ICE Processing Center
 3
                 Response:
 4
              g. Gold State Annex
 5               Response:
 6            h. Joe Corley Processing Center
 7               Response:
 8            i. LaSalle ICE Processing Center
 9               Response:
10            j. Mesa Verde ICE Processing Center
                 Response:
11
              k. Montgomery Processing Center
12
                 Response:
13
              l. Northwest ICE Processing Center
14
                 Response:
15            m. Pine Prairie ICE Processing Center
16               Response:
17            n. South Louisiana ICE Processing Center
18               Response:
19            o. South Texas ICE Processing Center

20               Response:

21
     REQUEST FOR ADMISSION NO. 4: Admit, with respect to each of the
22   following Facilities, that Class Members who have arrived at your Facilities since
23   January 1, 2020, have come from states with widespread community transmission of
     COVID-19.
24
              a. Adelanto ICE Processing Center
25
                 Response:
26
                                                9
     PLAINTIFFS’ EXPEDITED DISCOVERY                                    5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                    `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 11 of 39 Page ID
                                  #:5198




 1           b. Aurora ICE Processing Center
                Response:
 2
             c. Broward Transitional Center
 3
                Response:
 4
             d. Central Valley Annex
 5              Response:
 6           e. Desert View Annex
 7              Response:
 8           f. Folkston ICE Processing Center
 9              Response:
10           g. Gold State Annex
                Response:
11
             h. Joe Corley Processing Center
12
                Response:
13
             i. LaSalle ICE Processing Center
14
                Response:
15           j. Mesa Verde ICE Processing Center
16              Response:
17           k. Montgomery Processing Center
18              Response:
19           l. Northwest ICE Processing Center

20              Response:
             m. Pine Prairie ICE Processing Center
21
                Response:
22
             n. South Louisiana ICE Processing Center
23
                Response:
24           o. South Texas ICE Processing Center
25              Response:
26
                                              10
     PLAINTIFFS’ EXPEDITED DISCOVERY                             5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                             `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 12 of 39 Page ID
                                  #:5199




 1   REQUEST FOR ADMISSION NO. 5: Admit, with respect to each of the
     following Facilities, that you do not provide liquid soap to each Class Member who
 2   has performed duties pursuant to the HUSP program since January 1, 2020 for use
     after they perform services.
 3
              a. Adelanto ICE Processing Center
 4
                 Response:
 5
              b. Aurora ICE Processing Center
 6
                 Response:
 7            c. Broward Transitional Center
 8               Response:
 9            d. Central Valley Annex
10               Response:
11            e. Desert View Annex

12               Response:
              f. Folkston ICE Processing Center
13
                 Response:
14
              g. Gold State Annex
15
                 Response:
16            h. Joe Corley Processing Center
17               Response:
18            i. LaSalle ICE Processing Center
19               Response:
20            j. Mesa Verde ICE Processing Center
21               Response:

22            k. Montgomery Processing Center
                 Response:
23
              l. Northwest ICE Processing Center
24
                 Response:
25
              m. Pine Prairie ICE Processing Center
26
                                               11
     PLAINTIFFS’ EXPEDITED DISCOVERY                                    5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                    `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 13 of 39 Page ID
                                  #:5200




 1                Response:
              n. South Louisiana ICE Processing Center
 2
                  Response:
 3
              o. South Texas ICE Processing Center
 4
                  Response:
 5
 6   REQUEST FOR ADMISSION NO. 6:                  Admit, with respect to each of the
 7   following Facilities, that you do not provide sanitary hand drying materials to each
     Class Member who has performed duties pursuant to the HUSP program since January
 8   1, 2020.
 9            a. Adelanto ICE Processing Center
10                Response:
11            b. Aurora ICE Processing Center

12                Response:
              c. Broward Transitional Center
13
                  Response:
14
              d. Central Valley Annex
15
                  Response:
16            e. Desert View Annex
17                Response:
18            f. Folkston ICE Processing Center
19                Response:
20            g. Gold State Annex
21                Response:

22            h. Joe Corley Processing Center
                  Response:
23
              i. LaSalle ICE Processing Center
24
                  Response:
25
              j. Mesa Verde ICE Processing Center
26
                                               12
     PLAINTIFFS’ EXPEDITED DISCOVERY                                     5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                     `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 14 of 39 Page ID
                                  #:5201




 1               Response:
              k. Montgomery Processing Center
 2
                 Response:
 3
              l. Northwest ICE Processing Center
 4
                 Response:
 5            m. Pine Prairie ICE Processing Center
 6               Response:
 7            n. South Louisiana ICE Processing Center
 8               Response:
 9            o. South Texas ICE Processing Center
10               Response:

11
     REQUEST FOR ADMISSION NO. 7:                Admit, with respect to each of the
12   following Facilities, that you do not make no-touch trash receptacles for disposal
13   available to each Class Member who has performed duties pursuant to the HUSP
     program since January 1, 2020.
14
              a. Adelanto ICE Processing Center
15
                 Response:
16            b. Aurora ICE Processing Center
17               Response:
18            c. Broward Transitional Center
19               Response:
20            d. Central Valley Annex
21               Response:

22            e. Desert View Annex
                 Response:
23
              f. Folkston ICE Processing Center
24
                 Response:
25
              g. Gold State Annex
26
                                               13
     PLAINTIFFS’ EXPEDITED DISCOVERY                                    5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                    `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 15 of 39 Page ID
                                  #:5202




 1                Response:
               h. Joe Corley Processing Center
 2
                  Response:
 3
               i. LaSalle ICE Processing Center
 4
                  Response:
 5             j. Mesa Verde ICE Processing Center
 6                Response:
 7             k. Montgomery Processing Center
 8                Response:
 9             l. Northwest ICE Processing Center
10                Response:
               m. Pine Prairie ICE Processing Center
11
                  Response:
12
               n. South Louisiana ICE Processing Center
13
                  Response:
14
               o. South Texas ICE Processing Center
15                Response:
16
17   REQUEST FOR ADMISSION NO. 8:                     Admit, with respect to each of the
     following Facilities, that you do not provide alcohol-based hand sanitizer containing at
18
     least 60% alcohol to each Class Member who has performed duties pursuant to the
19   HUSP program since January 1, 2020.
20             a. Adelanto ICE Processing Center
21                Response:

22             b. Aurora ICE Processing Center
                  Response:
23
               c. Broward Transitional Center
24
                  Response:
25
               d. Central Valley Annex
26
                                                14
      PLAINTIFFS’ EXPEDITED DISCOVERY                                       5:17-cv-02514-JGB
      REQUESTS TO DEFENDANT THE GEO
      GROUP, INC.


                                                                        `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 16 of 39 Page ID
                                  #:5203




 1                Response:
              e. Desert View Annex
 2
                  Response:
 3
              f. Folkston ICE Processing Center
 4
                  Response:
 5            g. Gold State Annex
 6                Response:
 7            h. Joe Corley Processing Center
 8                Response:
 9            i. LaSalle ICE Processing Center
10                Response:
              j. Mesa Verde ICE Processing Center
11
                  Response:
12
              k. Montgomery Processing Center
13
                  Response:
14
              l. Northwest ICE Processing Center
15                Response:
16            m. Pine Prairie ICE Processing Center
17                Response:
18            n. South Louisiana ICE Processing Center
19                Response:

20            o. South Texas ICE Processing Center
                  Response:
21
22
     REQUEST FOR ADMISSION NO. 9:                       Admit, with respect to each of the
23   following Facilities, that you restrict access to liquid soap to Class Members.
24            a. Adelanto ICE Processing Center
25                Response:
26            b. Aurora ICE Processing Center
                                               15
     PLAINTIFFS’ EXPEDITED DISCOVERY                                      5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                      `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 17 of 39 Page ID
                                  #:5204




 1              Response:
             c. Broward Transitional Center
 2
                Response:
 3
             d. Central Valley Annex
 4
                Response:
 5           e. Desert View Annex
 6              Response:
 7           f. Folkston ICE Processing Center
 8              Response:
 9           g. Gold State Annex
10              Response:
             h. Joe Corley Processing Center
11
                Response:
12
             i. LaSalle ICE Processing Center
13
                Response:
14
             j. Mesa Verde ICE Processing Center
15              Response:
16           k. Montgomery Processing Center
17              Response:
18           l. Northwest ICE Processing Center
19              Response:

20           m. Pine Prairie ICE Processing Center
                Response:
21
             n. South Louisiana ICE Processing Center
22
                Response:
23
             o. South Texas ICE Processing Center
24              Response:
25
26
                                              16
     PLAINTIFFS’ EXPEDITED DISCOVERY                             5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                             `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 18 of 39 Page ID
                                  #:5205




 1   REQUEST FOR ADMISSION NO. 10: Admit, with respect to each of the
     following Facilities, that you restrict access to alcohol-based hand sanitizer to Class
 2   Members.
 3             a. Adelanto ICE Processing Center
 4                Response:

 5             b. Aurora ICE Processing Center
                  Response:
 6
               c. Broward Transitional Center
 7
                  Response:
 8
               d. Central Valley Annex
 9                Response:
10             e. Desert View Annex
11                Response:
12             f. Folkston ICE Processing Center
13                Response:
14             g. Gold State Annex
                  Response:
15
               h. Joe Corley Processing Center
16
                  Response:
17
               i. LaSalle ICE Processing Center
18
                  Response:
19             j. Mesa Verde ICE Processing Center
20                Response:
21             k. Montgomery Processing Center
22                Response:
23             l. Northwest ICE Processing Center
24                Response:
               m. Pine Prairie ICE Processing Center
25
                  Response:
26
                                                17
     PLAINTIFFS’ EXPEDITED DISCOVERY                                       5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                       `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 19 of 39 Page ID
                                  #:5206




 1             n. South Louisiana ICE Processing Center
                  Response:
 2
               o. South Texas ICE Processing Center
 3
                  Response:
 4
 5   REQUEST FOR ADMISSION NO. 11: Admit that you do not provide EPA-
 6   registered disinfectants effective against the virus that causes COVID-19 to each Class
     Member who has performed duties pursuant to the HUSP program since January 1,
 7   2020.
 8             a. Adelanto ICE Processing Center
 9                Response:
10             b. Aurora ICE Processing Center
11                Response:

12             c. Broward Transitional Center
                  Response:
13
               d. Central Valley Annex
14
                  Response:
15
               e. Desert View Annex
16                Response:
17             f. Folkston ICE Processing Center
18                Response:
19             g. Gold State Annex
20                Response:
21             h. Joe Corley Processing Center

22                Response:
               i. LaSalle ICE Processing Center
23
                  Response:
24
               j. Mesa Verde ICE Processing Center
25
                  Response:
26
                                                18
     PLAINTIFFS’ EXPEDITED DISCOVERY                                       5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                       `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 20 of 39 Page ID
                                  #:5207




 1             k. Montgomery Processing Center
                  Response:
 2
               l. Northwest ICE Processing Center
 3
                  Response:
 4
               m. Pine Prairie ICE Processing Center
 5                Response:
 6             n. South Louisiana ICE Processing Center
 7                Response:
 8             o. South Texas ICE Processing Center
 9                Response:
10
     REQUEST FOR ADMISSION NO. 12: Admit that you do not have each hard
11
     (non-porous) surface cleaned daily with a product that is EPA-approved for use against
12   the virus that causes COVID-19.
13   Response:
14
     REQUEST FOR ADMISSION NO. 13: Admit that you do not provide personal
15
     protection equipment each Class Member who has performed duties pursuant to the
16   HUSP program since January 1, 2020.
17   Response:
18
19   REQUEST FOR ADMISSION NO. 14: Admit that you do not ensure that each
     Class Member who has performed duties pursuant to the HUSP program since January
20   1, 2020 has been trained to perform proper hand hygiene effective against contracting
21   the virus that causes COVID-19 after removing PPE.
     Response:
22
23
     REQUEST FOR ADMISSION NO. 15: Admit that you do not provide each
24   Class Member who has performed duties pursuant to the HUSP program since January
25   1, 2020 facemasks effective against contracting the virus that causes COVID-19 to use
     when they perform services pursuant to the HUSP program.
26
                                               19
     PLAINTIFFS’ EXPEDITED DISCOVERY                                       5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                       `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 21 of 39 Page ID
                                  #:5208




 1   Response:

 2
     REQUEST FOR ADMISSION NO. 16: Admit that you do not provide each
 3   Class Member who has performed duties pursuant to the HUSP program since January
 4   1, 2020 N95 respirators to use when they perform those services.

 5   Response:

 6
     REQUEST FOR ADMISSION NO. 17: Admit that you do not provide each
 7   Class Member who has performed duties pursuant to the HUSP program since January
 8   1, 2020 disposable medical gloves to use when they perform services pursuant to the
     HUSP program.
 9
     Response:
10
11   REQUEST FOR ADMISSION NO. 18: Admit that surfaces and objects that are
12   frequently touched, especially in common areas, are not cleaned and disinfected each
     day as part of the HUSP program with EPA-registered disinfectants effective against
13   the virus that causes COVID-19.
14   Response:
15
16   REQUEST FOR ADMISSION NO. 19: Admit, with respect to each of the
     following Facilities, that you have not tested each Class Member who has performed
17   duties pursuant to the HUSP program since January 1, 2020 for the virus that causes
18   COVID-19.
19            a. Adelanto ICE Processing Center

20                Response:
              b. Aurora ICE Processing Center
21
                  Response:
22
              c. Broward Transitional Center
23
                  Response:
24            d. Central Valley Annex
25                Response:
26            e. Desert View Annex
                                               20
     PLAINTIFFS’ EXPEDITED DISCOVERY                                     5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                     `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 22 of 39 Page ID
                                  #:5209




 1               Response:
              f. Folkston ICE Processing Center
 2
                 Response:
 3
              g. Gold State Annex
 4
                 Response:
 5            h. Joe Corley Processing Center
 6               Response:
 7            i. LaSalle ICE Processing Center
 8               Response:
 9            j. Mesa Verde ICE Processing Center
10               Response:
              k. Montgomery Processing Center
11
                 Response:
12
              l. Northwest ICE Processing Center
13
                 Response:
14
              m. Pine Prairie ICE Processing Center
15               Response:
16            n. South Louisiana ICE Processing Center
17               Response:
18            o. South Texas ICE Processing Center
19               Response:

20
     REQUEST FOR ADMISSION NO. 20: Admit, with respect to each of the
21
     following Facilities, that you do not quarantine for 14 days each Class Member who
22   has performed duties pursuant to the HUSP program since January 1, 2020 who has
     been exposed to the virus that causes COVID-19.
23
              a. Adelanto ICE Processing Center
24
                 Response:
25
              b. Aurora ICE Processing Center
26
                                             21
     PLAINTIFFS’ EXPEDITED DISCOVERY                                    5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                    `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 23 of 39 Page ID
                                  #:5210




 1              Response:
             c. Broward Transitional Center
 2
                Response:
 3
             d. Central Valley Annex
 4
                Response:
 5           e. Desert View Annex
 6              Response:
 7           f. Folkston ICE Processing Center
 8              Response:
 9           g. Gold State Annex
10              Response:
             h. Joe Corley Processing Center
11
                Response:
12
             i. LaSalle ICE Processing Center
13
                Response:
14
             j. Mesa Verde ICE Processing Center
15              Response:
16           k. Montgomery Processing Center
17              Response:
18           l. Northwest ICE Processing Center
19              Response:

20           m. Pine Prairie ICE Processing Center
                Response:
21
             n. South Louisiana ICE Processing Center
22
                Response:
23
             o. South Texas ICE Processing Center
24              Response:
25
26
                                              22
     PLAINTIFFS’ EXPEDITED DISCOVERY                             5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                             `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 24 of 39 Page ID
                                  #:5211




 1   REQUEST FOR ADMISSION NO. 21: Admit, with respect to each of the
     following Facilities, that you do not enforce social distancing strategies of 6 feet
 2   between each Class Member who has performed duties pursuant to the HUSP
     program since January 1, 2020.
 3
              a. Adelanto ICE Processing Center
 4
                  Response:
 5
              b. Aurora ICE Processing Center
 6
                  Response:
 7            c. Broward Transitional Center
 8                Response:
 9            d. Central Valley Annex
10                Response:
11            e. Desert View Annex

12                Response:
              f. Folkston ICE Processing Center
13
                  Response:
14
              g. Gold State Annex
15
                  Response:
16            h. Joe Corley Processing Center
17                Response:
18            i. LaSalle ICE Processing Center
19                Response:
20            j. Mesa Verde ICE Processing Center
21                Response:

22            k. Montgomery Processing Center
                  Response:
23
              l. Northwest ICE Processing Center
24
                  Response:
25
              m. Pine Prairie ICE Processing Center
26
                                               23
     PLAINTIFFS’ EXPEDITED DISCOVERY                                     5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                     `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 25 of 39 Page ID
                                  #:5212




 1                Response:
              n. South Louisiana ICE Processing Center
 2
                  Response:
 3
              o. South Texas ICE Processing Center
 4
                  Response:
 5
 6   REQUEST FOR ADMISSION NO. 22: Admit, with respect to each of the
 7   following Facilities, that you do not enforce social distancing strategies of 6 feet
     between detainees at each of your Facilities.
 8
              a. Adelanto ICE Processing Center
 9                Response:
10            b. Aurora ICE Processing Center
11                Response:
12            c. Broward Transitional Center
13                Response:
14            d. Central Valley Annex
                  Response:
15
              e. Desert View Annex
16
                  Response:
17
              f. Folkston ICE Processing Center
18
                  Response:
19            g. Gold State Annex
20                Response:
21            h. Joe Corley Processing Center
22                Response:
23            i. LaSalle ICE Processing Center
24                Response:
              j. Mesa Verde ICE Processing Center
25
                  Response:
26
                                               24
     PLAINTIFFS’ EXPEDITED DISCOVERY                                     5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                     `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 26 of 39 Page ID
                                  #:5213




 1             k. Montgomery Processing Center
                  Response:
 2
               l. Northwest ICE Processing Center
 3
                  Response:
 4
               m. Pine Prairie ICE Processing Center
 5                Response:
 6             n. South Louisiana ICE Processing Center
 7                Response:
 8             o. South Texas ICE Processing Center
 9                Response:
10
     REQUEST FOR ADMISSION NO. 23: Admit, with respect to each of the
11
     following Facilities, that you do not quarantine all new intakes for 14 days before they
12   enter each of your Facilities’ general population with Class Members.
13             a. Adelanto ICE Processing Center
14                Response:
               b. Aurora ICE Processing Center
15
                  Response:
16
               c. Broward Transitional Center
17
                  Response:
18
               d. Central Valley Annex
19                Response:
20             e. Desert View Annex
21                Response:
22             f. Folkston ICE Processing Center
23                Response:
24             g. Gold State Annex
                  Response:
25
               h. Joe Corley Processing Center
26
                                                25
      PLAINTIFFS’ EXPEDITED DISCOVERY                                       5:17-cv-02514-JGB
      REQUESTS TO DEFENDANT THE GEO
      GROUP, INC.


                                                                        `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 27 of 39 Page ID
                                  #:5214




 1               Response:
              i. LaSalle ICE Processing Center
 2
                 Response:
 3
              j. Mesa Verde ICE Processing Center
 4
                 Response:
 5            k. Montgomery Processing Center
 6               Response:
 7            l. Northwest ICE Processing Center
 8               Response:
 9            m. Pine Prairie ICE Processing Center
10               Response:
              n. South Louisiana ICE Processing Center
11
                 Response:
12
              o. South Texas ICE Processing Center
13
                 Response:
14
15   REQUEST FOR ADMISSION NO. 24: Admit, with respect to each of the
16   following Facilities, that you do not place detainees who are suspected COVID-19
     cases under medical isolation.
17
              a. Adelanto ICE Processing Center
18
                 Response:
19            b. Aurora ICE Processing Center
20               Response:
21            c. Broward Transitional Center
22               Response:
23            d. Central Valley Annex
24               Response:
              e. Desert View Annex
25
                 Response:
26
                                               26
     PLAINTIFFS’ EXPEDITED DISCOVERY                                  5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                  `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 28 of 39 Page ID
                                  #:5215




 1            f. Folkston ICE Processing Center
                 Response:
 2
              g. Gold State Annex
 3
                 Response:
 4
              h. Joe Corley Processing Center
 5               Response:
 6            i. LaSalle ICE Processing Center
 7               Response:
 8            j. Mesa Verde ICE Processing Center
 9               Response:
10            k. Montgomery Processing Center
                 Response:
11
              l. Northwest ICE Processing Center
12
                 Response:
13
              m. Pine Prairie ICE Processing Center
14
                 Response:
15            n. South Louisiana ICE Processing Center
16               Response:
17            o. South Texas ICE Processing Center
18               Response:
19
20   REQUEST FOR ADMISSION NO. 25: Admit, with respect to each of the
     following Facilities, that you do not exclude individuals who develop symptoms of
21   COVID-19 from group activities.
22            a. Adelanto ICE Processing Center
23               Response:
24            b. Aurora ICE Processing Center
                 Response:
25
              c. Broward Transitional Center
26
                                               27
     PLAINTIFFS’ EXPEDITED DISCOVERY                                   5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                   `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 29 of 39 Page ID
                                  #:5216




 1                Response:
               d. Central Valley Annex
 2
                  Response:
 3
               e. Desert View Annex
 4
                  Response:
 5             f. Folkston ICE Processing Center
 6                Response:
 7             g. Gold State Annex
 8                Response:
 9             h. Joe Corley Processing Center
10                Response:
               i. LaSalle ICE Processing Center
11
                  Response:
12
               j. Mesa Verde ICE Processing Center
13
                  Response:
14
               k. Montgomery Processing Center
15                Response:
16             l. Northwest ICE Processing Center
17                Response:
18             m. Pine Prairie ICE Processing Center
19                Response:

20             n. South Louisiana ICE Processing Center
                  Response:
21
               o. South Texas ICE Processing Center
22
                  Response:
23
24   REQUEST FOR ADMISSION NO. 26: Admit, with respect to each of the
25   following Facilities, that you do not ensure that individuals under medical isolation are
26
                                                 28
      PLAINTIFFS’ EXPEDITED DISCOVERY                                        5:17-cv-02514-JGB
      REQUESTS TO DEFENDANT THE GEO
      GROUP, INC.


                                                                         `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 30 of 39 Page ID
                                  #:5217




 1   housed separately, in single cells with solid walls (i.e., not bars) and solid doors that
     close fully.
 2             a. Adelanto ICE Processing Center
 3                Response:
 4             b. Aurora ICE Processing Center
 5                Response:
 6             c. Broward Transitional Center
 7                Response:
               d. Central Valley Annex
 8
                  Response:
 9
               e. Desert View Annex
10
                  Response:
11
               f. Folkston ICE Processing Center
12                Response:
13             g. Gold State Annex
14                Response:
15             h. Joe Corley Processing Center
16                Response:
17             i. LaSalle ICE Processing Center
                  Response:
18
               j. Mesa Verde ICE Processing Center
19
                  Response:
20
               k. Montgomery Processing Center
21
                  Response:
22             l. Northwest ICE Processing Center
23                Response:
24             m. Pine Prairie ICE Processing Center
25                Response:
26             n. South Louisiana ICE Processing Center
                                                 29
      PLAINTIFFS’ EXPEDITED DISCOVERY                                        5:17-cv-02514-JGB
      REQUESTS TO DEFENDANT THE GEO
      GROUP, INC.


                                                                         `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 31 of 39 Page ID
                                  #:5218




 1               Response:
              o. South Texas ICE Processing Center
 2
                 Response:
 3
 4
     REQUEST FOR ADMISSION NO. 27: Admit, with respect to each of the
 5   following Facilities, that you have not exempted every Class Member from the HUSP
     program as a result of the COVID-19 pandemic.
 6
              a. Adelanto ICE Processing Center
 7
                 Response:
 8
              b. Aurora ICE Processing Center
 9               Response:
10            c. Broward Transitional Center
11               Response:
12            d. Central Valley Annex
13               Response:
14            e. Desert View Annex
                 Response:
15
              f. Folkston ICE Processing Center
16
                 Response:
17
              g. Gold State Annex
18
                 Response:
19            h. Joe Corley Processing Center
20               Response:
21            i. LaSalle ICE Processing Center
22               Response:
23            j. Mesa Verde ICE Processing Center
24               Response:
              k. Montgomery Processing Center
25
                 Response:
26
                                               30
     PLAINTIFFS’ EXPEDITED DISCOVERY                                   5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                   `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 32 of 39 Page ID
                                  #:5219




 1             l. Northwest ICE Processing Center
                  Response:
 2
               m. Pine Prairie ICE Processing Center
 3
                  Response:
 4
               n. South Louisiana ICE Processing Center
 5                Response:
 6             o. South Texas ICE Processing Center
 7                Response:
 8
 9   REQUEST FOR ADMISSION NO. 28: Admit, with respect to each of the
     following Facilities, that you have not increased the number of non-detainee staff
10   trained and responsible for cleaning common areas to ensure continual cleanliness of
11   such areas throughout the day in lieu of performing those cleaning functions with Class
     Member labor through the HUSP program.
12
               a. Adelanto ICE Processing Center
13
                  Response:
14             b. Aurora ICE Processing Center
15                Response:
16             c. Broward Transitional Center
17                Response:
18             d. Central Valley Annex

19                Response:
               e. Desert View Annex
20
                  Response:
21
               f. Folkston ICE Processing Center
22
                  Response:
23             g. Gold State Annex
24                Response:
25             h. Joe Corley Processing Center
26                Response:
                                                31
     PLAINTIFFS’ EXPEDITED DISCOVERY                                       5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                       `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 33 of 39 Page ID
                                  #:5220




 1            i. LaSalle ICE Processing Center
                  Response:
 2
              j. Mesa Verde ICE Processing Center
 3
                  Response:
 4
              k. Montgomery Processing Center
 5                Response:
 6            l. Northwest ICE Processing Center
 7                Response:
 8            m. Pine Prairie ICE Processing Center
 9                Response:
10            n. South Louisiana ICE Processing Center
                  Response:
11
              o. South Texas ICE Processing Center
12
                  Response:
13
14
     REQUEST FOR ADMISSION NO. 29: Admit, with respect to each of the
15   following Facilities, that you do not provide a no-cost supply of soap to each Class
     Member who has performed duties pursuant to the HUSP program since January 1,
16   2020 sufficient to allow frequent hand washing in connection with performing duties
17   as part of the HUSP program.
18            a. Adelanto ICE Processing Center

19                Response:
              b. Aurora ICE Processing Center
20
                  Response:
21
              c. Broward Transitional Center
22
                  Response:
23            d. Central Valley Annex
24                Response:
25            e. Desert View Annex
26                Response:
                                               32
     PLAINTIFFS’ EXPEDITED DISCOVERY                                     5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                     `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 34 of 39 Page ID
                                  #:5221




 1             f. Folkston ICE Processing Center
                  Response:
 2
               g. Gold State Annex
 3
                  Response:
 4
               h. Joe Corley Processing Center
 5                Response:
 6             i. LaSalle ICE Processing Center
 7                Response:
 8             j. Mesa Verde ICE Processing Center
 9                Response:
10             k. Montgomery Processing Center
                  Response:
11
               l. Northwest ICE Processing Center
12
                  Response:
13
               m. Pine Prairie ICE Processing Center
14
                  Response:
15             n. South Louisiana ICE Processing Center
16                Response:
17             o. South Texas ICE Processing Center
18                Response:
19
20                                 INTERROGATORIES
21
     Interrogatory No.1: For each of your Facilities, as of April 1, 2020, state:
22             a. The total number of Class Members participating in the HUSP program;
23             b. The total number of Class Members who have contracted COVID-19;
24             c. The total number of Class Members who have been exposed to the
                  COVID-19 virus;
25
26
                                               33
     PLAINTIFFS’ EXPEDITED DISCOVERY                                       5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                       `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 35 of 39 Page ID
                                  #:5222




 1             d. The total number of Class Members who have been medically isolated as
                  a result of their exposure to the COVID-19 virus;
 2             e. The total number of Class Members who have exhibited a fever, dry
 3                cough, or shortness of breath since January 1, 2020;
 4             f. The total number of Class Members who have been tested for the
                  COVID-19 virus.
 5
     Response:
 6
     Interrogatory No.2: At which of your Facilities, as of April 1, 2020, do you provide
 7   liquid soap to each Class Member for use after they perform services pursuant to the
 8   HUSP program?
 9   Response:

10   Interrogatory No.3: At which of your Facilities, as of April 1, 2020, do you provide
     sanitary hand drying materials to each Class Member for use after they perform services
11   pursuant to the HUSP program?
12   Response:
13
     Interrogatory No.4: At which of your Facilities, as of April 1, 2020, do you provide
14   no-touch trash receptacles for disposal to each Class Member for use after they
     perform services pursuant to the HUSP program?
15
     Response:
16
     Interrogatory No.5: At which of your Facilities, as of April 1, 2020, do you provide
17
     alcohol-based hand sanitizer containing at least 60% alcohol to each Class Member for
18   use after they perform services pursuant to the HUSP program?
19   Response:
20   Interrogatory No.6: At which of your Facilities, as of April 1, 2020, do you provide
21   each Class Member EPA-registered disinfectants effective against the virus that causes
     COVID-19 to use when they perform services pursuant to the HUSP program?
22   Response:
23
     Interrogatory No.7: At which of your Facilities, as of April 1, 2020, do you provide
24   each Class Member the following supplies to use when they perform services pursuant
25   to the HUSP program:
           a. facemasks effective against contracting the virus that causes COVID-19;
26
                                                34
     PLAINTIFFS’ EXPEDITED DISCOVERY                                       5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                       `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 36 of 39 Page ID
                                  #:5223




 1         b. N95 respirators;
           c. disposable medical gloves.
 2
     Response:
 3
 4
     Interrogatory No.8: At which of your Facilities, what prevents you from employing
 5   non-detainee staff trained and responsible for cleaning common areas to ensure
     continual cleanliness of such areas throughout the day in lieu of performing those
 6
     cleaning functions with Class Member labor through the HUSP program?
 7   Response:
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                             35
     PLAINTIFFS’ EXPEDITED DISCOVERY                                    5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                    `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 37 of 39 Page ID
                                  #:5224




 1   Dated: April 6, 2020              Respectfully submitted,

 2                                      /s/ Daniel H. Charest
 3                                     Daniel H. Charest (admitted pro hac vice)
                                       dcharest@burnscharest.com
 4                                     TX Bar # 24057803
 5                                     Will Thompson (CA Bar # 289012)
                                       wthompson@burnscharest.com
 6                                     Warren Burns (admitted pro hac vice)
                                       wburns@burnscharest.com
 7
                                       TX Bar # 24053119
 8                                     E. Lawrence Vincent (admitted pro hac vice)
                                       lvincent@burnscharest.com
 9
                                       TX Bar # 20585590
10                                     BURNS CHAREST LLP
                                       900 Jackson St., Suite 500
11                                     Dallas, Texas 75202
12                                     Telephone: (469) 904-4550
                                       Facsimile: (469) 444-5002
13
14                                     Robert Ahdoot (CA Bar # 172098)
                                       rahdoot@ahdootwolfson.com
15                                     Tina Wolfson (CA Bar # 174806)
16                                     twolfson@ahdootwolfson.com
                                       Theodore W Maya (CA Bar # 223242)
17                                     tmaya@ahdootwolfson.com
18                                     Alex R. Straus (CA Bar # 321366)
                                       astraus@ahdootwolfson.com
19                                     AHDOOT & WOLFSON, PC
20                                     10728 Lindbrook Drive
                                       Los Angeles, California 90024-3102
21                                     Telephone: (310) 474-9111
22                                     Fax: (310) 474-8585

23
24                                     Korey A. Nelson (admitted pro hac vice)
                                       knelson@burnscharest.com
25                                     LA Bar # 30002
26                                     Lydia A. Wright (admitted pro hac vice)
                                         36
     PLAINTIFFS’ EXPEDITED DISCOVERY                                 5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                 `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 38 of 39 Page ID
                                  #:5225




 1                                     lwright@burnscharest.com
                                       LA Bar # 37926
 2                                     C. Jacob Gower (admitted pro hac vice)
                                       jgower@burnscharest.com
 3
                                       LA Bar # 34564
 4                                     BURNS CHAREST LLP
                                       365 Canal Street, Suite 1170
 5
                                       New Orleans, LA 70130
 6                                     Telephone: (504) 799-2845
                                       Facsimile: (504) 881-1765
 7
 8                                     R. Andrew Free (admitted pro hac vice)
                                       andrew@immigrantcivilrights.com
 9                                     TN Bar # 030513
10                                     LAW OFFICE OF R. ANDREW FREE
                                       P.O. Box 90568
11                                     Nashville, TN 37209
12                                     Telephone: (844) 321-3221
                                       Facsimile: (615) 829-8959
13
14                                     Nicole Ramos (admitted pro hac vice)
                                       nicole@alotrolado.org
15                                     NY Bar # 4660445
16                                     AL OTRO LADO
                                       511 E. San Ysidro Blvd., # 333
17                                     San Ysidro, CA 92173
18                                     Telephone: (619) 786-4866

19
20                                     Attorneys for Plaintiffs

21
22
23
24
25
26
                                         37
     PLAINTIFFS’ EXPEDITED DISCOVERY                                  5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                  `
Case 5:17-cv-02514-JGB-SHK Document 254-1 Filed 04/06/20 Page 39 of 39 Page ID
                                  #:5226



                               CERTIFICATE OF SERVICE
 1
 2         I, Daniel H. Charest, declare under penalty of perjury that I caused a true and
     correct copy of this document to be served upon counsel listed below by email on April
 3
     6, 2020.
 4
           Colin Barnacle
 5
           Christopher J. Eby
 6         AKERMAN LLP
           1900 Sixteenth Street, Suite 1700
 7         Denver, CO 80202
 8         T: 303-260-7712
           F: 303-260-7714
 9         colin.barnacle@akerman.com
10         christopher.eby@akerman.com
11         Damien DeLaney
12         Ashley Calhoun
           Michael Gallion
13         AKERMAN LLP
14         601 West Fifth Street Suite 300
           Los Angeles, CA 90071
15         T: 213-688-9500
16         F: 213-627-6342
           damien.delaney@akerman.com
17         ashley.calhoun@akerman.com
18         michael.gallion@akerman.com

19                                              /s/ Daniel H. Charest
20                                             Daniel H. Charest (admitted pro hac vice)
                                               dcharest@burnscharest.com
21                                             TX Bar # 24057803
22                                             BURNS CHAREST LLP
                                               900 Jackson St., Suite 500
23                                             Dallas, Texas 75202
24                                             Telephone: (469) 904-4550
                                               Facsimile: (469) 444-5002
25
26
                                                 38
     PLAINTIFFS’ EXPEDITED DISCOVERY                                         5:17-cv-02514-JGB
     REQUESTS TO DEFENDANT THE GEO
     GROUP, INC.


                                                                         `
